NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TASHIA CHANNEL,                                 No.    20-16211

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02414-MCE-AC

 v.
                                                MEMORANDUM*
DENIS McDONOUGH, Secretary,
Department of Veterans Affairs; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Tashia Channel appeals pro se from the district court’s judgment dismissing

her action alleging various claims concerning her federal employment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Dougherty v. City of

Covina, 654 F.3d 892, 897 (9th Cir. 2011) (dismissal for failure to state a claim);


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003) (dismissal for failure to

exhaust administrative remedies). We affirm.

      The district court properly dismissed Channel’s claims of discrimination,

retaliation, and constructive discharge because Channel failed to allege facts

sufficient to state a plausible claim. See Green v. Brennan, 578 U.S. 547, 555

(2016) (constructive discharge doctrine contemplates a situation in which working

conditions have become so intolerable that a reasonable person in the employee’s

position would feel compelled to resign); Univ. of Tex Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 362 (2013) (requirements of a retaliation claim under Title VII);

Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1049 (9th Cir. 2012) (elements

of a prima facie case of discrimination under the Age Discrimination in

Employment Act); Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th Cir.

2007) (elements of a prima facie claim of disability discrimination under the

Rehabilitation Act).

      The district court properly determined that Channel failed to exhaust

administrative remedies on her claim concerning reasonable accommodation for

her disability. See Leong, 347 F.3d at 1121-22 (9th Cir. 2003) (exhaustion of

administrative remedies is required for Rehabilitation Act claims and ordinarily the

“specific claims” made in the district court must have been presented to the Equal

Employment Opportunity Commission). Contrary to Channel’s contention that the


                                          2                                      20-16211
defense was waived, the defense was raised in a motion to dismiss.

      We reject as without merit Channel’s contention that the district court was

required to hold an additional hearing prior to dismissing the action.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal

or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    20-16211